NO. 07-08-0020-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                     APRIL 8, 2009

                         ______________________________


              PEACHTREE CONSTRUCTION, LTD. AND PEACHTREE
                    CONSTRUCTION, INC., APPELLANTS

                                            V.

                           MARION NEAL HEAD, APPELLEE

                       _________________________________

             FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY;

             NO. 017-214779-05; HONORABLE FRED W. DAVIS, JUDGE
                       _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                           ON JOINT MOTION TO DISMISS


       By opinion and judgment dated March 10, 2009, this Court affirmed the trial court’s

judgment awarding Appellee, Marion Neal Head damages of $191,970 with prejudgment

interest in his personal injury action against Appellants, Peachtree Construction, Ltd. and

Peachtree Construction, Inc. A motion for rehearing was due on March 25, 2009, but was
not filed. Instead, on March 30, 2009, the parties filed a Joint Motion to Dismiss indicating

they have agreed to compromise and settle the entire dispute between them.


       While our plenary power continues, we now withdraw our opinion and judgment of

March 10, 2009, and in lieu thereof, grant the joint motion to dismiss the appeal. Tex. R.

App. P. 42.1(a). Having dismissed the appeal at the request of all parties and the deadline

for filing a motion for rehearing having expired, our mandate will issue forthwith. No

agreement as to costs having been set forth in the motion, costs are taxed against

Peachtree Construction, Ltd. and Peachtree Construction, Inc. per Rule 42.1(d) of the

Texas Rules of Appellate Procedure.




                                                  Patrick A. Pirtle
                                                      Justice




                                             2